Exhibit 10.1

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of July 17, 2013
(the “Effective Date”), by and between DATALINK CORPORATION, a Minnesota
corporation (“Borrower”) and CASTLE PINES CAPITAL LLC, a Delaware limited
liability company (“CPC”).  Unless otherwise defined within this Credit
Agreement, capitalized terms have the meaning set forth in Exhibit A, attached.

 

ARTICLE I.
CREDIT TERMS

 

SECTION 1.1         CREDIT FACILITY.

 

a.             Extensions of Credit.  Subject to the terms of this Agreement,
CPC has made a Channel Finance Facility and a Revolving Facility (the “Combined
Facility”) in a maximum combined aggregate amount of $40,000,000 as such
Combined Facility may be reduced by Borrower from time to time in accordance
with Section 1.1(c) (the “Combined Facility Maximum Amount”) available to
Borrower.  Subject to the terms herein, Advances with respect to the Channel
Finance Facility and the Revolving Facility may be issued by CPC on either or
both facilities provided that the total financial accommodations available to
the Borrower pursuant to this Agreement shall not exceed the Combined Facility
Maximum Amount.  CPC may combine all of CPC’s Advances to Borrower or on
Borrower’s behalf together under this Agreement or any other agreement between
CPC and Borrower, together with all finance charges, fees and expenses related
thereto, to make one debt owed by Borrower.

 

b.             Financing Terms.

 

(i)  Financed Inventory - General.  Channel Finance Advances.  During the
Availability Period, provided that no Event of Default has occurred and subject
to the terms of this Agreement, CPC will finance Channel Financed Inventory.

 

(A) Each borrowing pursuant to the Channel Finance Facility, shall be made by a
request (which may be electronic) to CPC from an Approved Vendor arising from an
order for Channel Financed Inventory by Borrower to such Approved Vendor.  Such
request from an Approved Vendor (with respect to Borrower) to CPC to finance
Channel Financed Inventory will be deemed to be a request from Borrower for a
Channel Finance Advance.

 

(B) Upon CPC’s issuance of an Approval to an Approved Vendor, CPC will send
Borrower a Transaction Statement, identifying such Channel Financed Inventory
correlated to the Approval and the applicable Invoice, and setting forth the
Payment Due Date.  Borrower may object to the accuracy of the Transaction
Statement in writing within 30 days from the date the Transaction Statement is
rendered.  CPC may change any aspect or portion of any Transaction Statement
without Borrower’s consent subject to the limitations set forth in
Section 1.1(b)(i)(H) below by giving Borrower prior written notice specifying
such change.  CPC may withdraw any Approval at any time prior to Shipment.

 

(C) Borrower hereby promises to pay to the CPC all Channel Finance Advances
(including principal, interest, fees, costs, and expenses) in Dollars in full,
on the applicable Payment Due Date, which obligation shall be absolute and
unconditional and Borrower shall not assert against CPC any claim or defense it
may have against a vendor.

 

(D) All Channel Finance Advances outstanding plus outstanding Revolver Advances
at the time of any determination shall not exceed the Combined Facility Maximum
Amount.  Borrower may from time to time during the Availability Period,
partially or wholly repay Channel Finance Advances, and CPC shall make
additional Channel Finance Advances, subject to all of the terms and conditions
contained herein and such repayments shall not reduce the Combined Facility.  In
the event Borrower fails to repay any Channel Finance Advance on its Payment Due
Date, such Channel Finance Advance

 

--------------------------------------------------------------------------------


 

shall automatically be converted to a Revolver Advance on the Revolving Facility
without further action by Borrower.

 

(E) Regardless of any payment terms pertaining to any Advances, any Collateral
or anything contained in this Agreement to the contrary, if at the time of the
delivery of any Collateral Report, total outstanding Obligations exceeds the
Collateral Liquidation Value, Borrower will immediately pay CPC the sum of
Borrower’s total outstanding Obligations, minus the Collateral Liquidation
Value.  CPC may establish reserves from time to time based upon dilution and
other factors deemed appropriate by CPC which may further reduce the Collateral
Liquidation Value.

 

(F) Upon termination of a Vendor Agreement, or upon a material adverse change
with respect to a Vendor Agreement other than the Vendor Agreement between CPC
and Cisco Systems, Inc., CPC may, in its sole discretion, cease to issue
Approvals with respect to such Approved Vendor (each, a “Vendor Termination”). 
If a Vendor Agreement is terminated (i) by an Approved Vendor, CPC agrees to
provide written notice to Borrower of such termination within one Business Day
of CPC’s receipt of such termination notice from the Approved Vendor, or
(ii) due to the termination of a Vendor Agreement by CPC, CPC shall provide
notice to Borrower by the time period set forth in the applicable Vendor
Agreement; in either case, Borrower agrees that the notice described in each of
clause (i) and (ii) is reasonable and sufficient and further, that such notice
shall not be required if an Event of Default exists.  During the notice period
described in each of clause (i) and (ii) above, CPC may continue to issue
Approvals subject to the terms of the Agreement, to the extent such Approvals
are issued on or before the expiration of such notice period and in either case,
repayment shall be in accordance with the applicable Transaction Statement.

 

(G) Borrower may request, and CPC may be willing in its sole and absolute
discretion to make Channel Finance Advances to Borrower in excess of the
Combined Facility Maximum Amount (each an “Overline” and collectively, the
“Overlines”).  The aggregate amount of permitted Overlines and the duration of
time such Overlines may be available to Borrower shall be communicated to
Borrower via a separate written communication from CPC, the terms of which shall
be incorporated herein by reference.

 

(H) All payments hereunder shall be made without setoff or counterclaim, prior
to 11:00 a.m., Denver, Colorado time, on the Payment Due Date in immediately
available funds or by electronic data interchange (“EDI”).  For purposes of
calculating interest, payment shall be deemed to have been applied by CPC
against the principal of and/or interest on any Obligations (except for Bank
Products) on the Business Day, when before 11:00 a.m. Denver, Colorado, good
funds are received by CPC, whether such payment is made by check, wire, EDI, ACH
Debit or other means.  Borrower acknowledges that the date defined as the
Payment Due Date falls on the same day of each week to establish a consistent
payment date.  Subject to restrictions on changes to the Payment Due Date
provided below, CPC may change the terms of any future financing and the date
for repayment of future Obligations by giving Borrower written notice specifying
such change.  Any third party discount, rebate, bonus or credit granted to
Borrower for any Channel Financed Inventory will not reduce the Obligations
Borrower owes CPC until CPC has received payment therefore in cash. Borrower
will: (i) pay CPC even if any Channel Financed Inventory is defective or fails
to conform to any warranties extended by any third party; (ii) not assert
against CPC any claim or defense Borrower has against any third party; and
(iii) indemnify and hold CPC harmless against all claims and defenses asserted
by any buyer of any Channel Financed Inventory.  Borrower waives all rights of
setoff Borrower may have against CPC.  CPC will have the continuing exclusive
right to apply and reapply any and all payments received from Borrower or on
Borrower’s behalf in such manner as CPC may deem advisable notwithstanding any
entry by CPC upon its books and records, provided, however, that CPC will not
reapply a payment:

 

(x) in a manner having the effect of causing Borrower to be in payment default,

 

2

--------------------------------------------------------------------------------


 

(y) from an interest-bearing Advance to an Advance which would not, at the time
of application, be an interest-bearing Advance, nor

 

(z) to a Channel Advance prior to the applicable Payment Due Date for such
Channel Finance Advance.

 

Notwithstanding anything in this Agreement to the contrary, CPC agrees that
(i) the Payment Due Date set forth in any Transaction Statement shall not be any
earlier than it is required to be pursuant to the terms of the agreement between
CPC and the applicable Approved Vendor; and (ii) if CPC receives a notice from
any Approved Vendor that the terms of the agreement between such Vendor and CPC
has changed such that the Payment Due Date of Borrower on any future Transaction
Statement will be revised to be earlier than on any prior Transaction Statement,
CPC shall provide Borrower with written notice of such change within one
Business Day of CPC receiving such notice from such Approved Vendor.  Borrower
may prepay the Channel Finance Advances in full or in part at any time without
any penalty or premium.

 

(ii)   Revolver Advances.

 

(A)  During the Availability Period, provided that no Event of Default has
occurred and subject to the terms of this Agreement, CPC will make a Revolver
Advance, in an aggregate principal amount not to exceed the lesser of (A) the
Combined Facility Maximum Amount minus outstanding Channel Finance Advances, or
(B) the Borrowing Base (the “Revolving Credit Availability”).  Borrower may from
time to time during the Availability Period, borrow, partially or wholly repay
its outstanding borrowings, and re-borrow, subject to all of the limitations,
terms and conditions contained herein.

 

(B)  “Borrowing Base” means an amount, determined by CPC from time to time,
equal to the sum of:

 

(1) 85% of the face amount of Eligible Accounts, plus

 

(2) 100% of the value of all Channel Financed Inventory at Permitted Locations,
minus

 

(3) reserves (as described below).

 

In determining the value of Channel Financed Inventory to be included in the
Borrowing Base, CPC will use the lowest of (x) Borrower’s cost, or
(y) Borrower’s estimated market value.

 

(C)  All Revolver Advances made under this Credit Agreement shall be
conclusively presumed to have been made to, at the request of, and for the
benefit of Borrower when deposited to the credit of Borrower or otherwise
disbursed in accordance with the instruction of Borrower in accordance with the
terms and conditions of this Agreement.

 

CPC has the right (but not the obligation) to establish, increase, reduce,
eliminate, or otherwise adjust reserves from time to time against the Borrowing
Base in such amounts, and with respect to such matters, as CPC shall deem
necessary or appropriate, including by way of example and not limitation,
reserves for (A) price adjustments, damages, unearned discounts, returned
products or other matters for which credit memoranda are issued in the ordinary
course of Borrower’s business; (B) potential dilution related to Accounts;
(C) shrinkage, spoilage and obsolescence of Borrower’s Inventory; (D) slow
moving Inventory; (E) amounts owing by Borrower to any Person to the extent
secured by a Lien on, or trust over, any Property of Borrower; (F) amounts
chargeable as a Bank Product Reserve Amount; and (G) such other specific events,
conditions or contingencies as to which CPC, in its reasonable judgment, in
accordance with the standard practice of a reasonable asset-based lender,
determines reserves should be established from time to time hereunder; provided
that an Event of Default has not occurred, CPC will provide notice to Borrower
five (5) Business Days prior to establishing the reserves described herein. 
Notwithstanding the foregoing, reserves shall not initially include any amounts
chargeable as a Bank Product Reserve Amount.

 

3

--------------------------------------------------------------------------------


 

(D)  Repayment Terms (Revolver Advances).

 

(1)  Borrower will pay interest on any outstanding Revolver Advances each month,
commencing as of the Effective Date, as billed by CPC.

 

(2)  Borrower will repay in full, all principal and any unpaid interest or other
charges arising from Revolver Advances no later than the Termination Date.

 

(3)  The principal balance of Revolver Advances that may be outstanding at any
point is subject to the provisions of Section 1.1(b)(i)(E).

 

(4)  Borrower may prepay the Revolver Advances in full or in part at any time
without any penalty or premium.  CPC may apply payments received from Borrower
under this subsection to the Obligations in the order and the manner as CPC, in
its discretion, may determine; provided, however, that CPC will not redistribute
such application of payment (y) in a manner having the effect of causing
Borrower to be in payment default, nor (z) from an interest-bearing Advance to
an Advance which would not, at the time of application, be an interest-bearing
Advance.

 

c.             Reduction in Combined Facility.  The Borrower shall have the
right, upon not less than two (2) Business Days’ notice to CPC, to terminate the
Combined Facility or, from time to time, to reduce any amount of the Combined
Facility; provided that no such termination or reduction of the Combined
Facility shall be permitted if, after giving effect thereto and to any
prepayments of borrowings made on the effective date thereof, outstanding
borrowings under the Combined Facility would exceed the aggregate principal
amount of the Combined Facility.  Any such reduction shall reduce permanently
the Combined Facility then in effect.

 

SECTION 1.2         INTEREST/FEES.

 

(a)           Interest.  The outstanding principal balance of the Revolving
Facility shall bear interest at the per annum rate of interest of the LIBOR Rate
plus 2%.  Channel Finance Advances outstanding after the Payment Due Date, shall
bear interest at the Default Rate.  No interest shall be due for any Channel
Finance Advances paid on or before each Payment Due Date.

 

(b)           Computation and Payment.  Interest shall be computed on the basis
of a 360-day year, actual days elapsed.  Interest shall be payable at the times
and place set forth as provided herein or in any Loan Document required hereby. 
Interest is due and payable monthly in arrears pursuant to the terms of the
monthly billing statement from CPC.  Upon the occurrence and during the
continuance of an Event of Default, at the election of CPC (which does not
require any notice to Borrower), interest shall accrue at the Default Rate and
shall be payable upon demand.

 

CPC intends to strictly conform to the usury laws.  Regardless of any provision
contained herein, CPC shall never be deemed to have contracted for, charged,
received, collected or applied as interest, any amount in excess of the maximum
amount allowable by applicable law.  If CPC ever receives interest in excess of
the maximum amount permitted by law, CPC will apply such excess amount to the
reduction of the outstanding unpaid principal balance, and then will pay any
excess to Borrower.  In determining whether the interest paid or payable exceeds
the highest lawful rate, Borrower and CPC shall, to the maximum extent permitted
under applicable law, (1) characterize any non-principal payment (other than
payments which are expressly designated as interest payments hereunder) as an
expense or fee rather than as interest, (2) exclude voluntary pre-payments and
the effect thereof, and (3) spread the total amount of interest throughout the
entire term of this Agreement so that the interest rate is uniform throughout
such term.

 

(c)           Special Provisions Applicable to LIBOR.

 

(i)  The LIBOR Rate may be adjusted by CPC on a prospective basis to take into
account any additional or increased costs to CPC of maintaining or obtaining any
eurodollar deposits or increased

 

4

--------------------------------------------------------------------------------


 

costs, in each case, due to changes in applicable law occurring subsequent to an
Advance, including changes in tax laws (except changes of general applicability)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding or maintaining loans bearing interest at the
LIBOR Rate.  In any such event, CPC shall give Borrower notice of such a
determination and adjustment and Borrower may, by notice to CPC either require
CPC to furnish to Borrower a statement setting forth the basis for adjusting
such LIBOR Rate and the method for determining the amount of such adjustment, or
repay the Advances with respect to which such adjustment is made (together with
any amounts due hereunder).

 

(ii)  In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of CPC, make it unlawful or impractical for CPC to fund or maintain
Advances at the LIBOR Rate or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, CPC shall give notice of
such changed circumstances to Borrower and (y) in the case of any Advances at
the LIBOR Rate that are outstanding, the date specified in such notice shall be
deemed to be the last day Advances shall accrue interest at the LIBOR Rate, and
interest upon the Advances thereafter shall accrue interest at the Base Rate
plus the Base Rate Margin, and (z) no Advances shall bear interest at the LIBOR
Rate until CPC determines that it would no longer be unlawful or impractical to
do so.

 

(iii)  Anything to the contrary contained herein notwithstanding, CPC is not
required actually to acquire eurodollar deposits to fund or otherwise match fund
any Obligation as to which interest accrues at the LIBOR Rate.

 

(d)           Unused Commitment Fee.  Borrower shall pay to CPC a fee equal to
one-half of one percent (0.50%) per annum (computed on the basis of a 360-day
year, actual days elapsed) on the average daily unused amount of the Combined
Facility as such facility may be reduced in accordance with Section 1.1(c),
which fee shall be calculated on a quarterly basis by CPC and shall be due and
payable by Borrower in arrears on the last day of each fiscal quarter.  Usage of
the Combined Facility shall include the sum of any Channel Finance Advances and
Revolver Advances.

 

(e)           Prepayment Fee.  Should the Borrower terminate the Combined
Facility in full prior to the Termination Date for any reason other than a Cisco
Termination, Borrower shall pay to CPC (in addition to the then outstanding
principal, accrued interest and other charges owing under the terms of this
Agreement and any of the other Loan Documents) and any amounts owing pursuant to
subsection (d), above, as liquidated damages for the loss of the bargain and not
as a penalty, an amount equal to:

 

(i)  one percent (1%) of the Combined Facility if termination occurs during the
first twelve-month period of the Availability Period;

 

(ii)  one-half of one percent (0.50%) of the Combined Facility if termination
occurs during the second 12-month period of the Availability Period; and

 

(iii)  one-quarter of one percent (0.25%) of the Combined Facility if
termination occurs during the third 12-month period of the Availability Period.

 

No prepayment fee shall be due and payable for any reduction in the Channel
Finance Facility due to a Cisco Termination.

 

SECTION 1.3         RESERVED.

 

SECTION 1.4         COLLATERAL.

 

As security for all Obligations and other indebtedness of Borrower to CPC
subject to this Agreement, Borrower hereby grants to CPC a security interest in
all Borrower’s personal property other

 

5

--------------------------------------------------------------------------------


 

than the Excluded Assets (as defined in the Security Agreement), including for
illustration and not a limitation, accounts and other rights to payment, general
intangibles, inventory and equipment (collectively, “Collateral”), such security
interest to be in a first priority position.

 

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, and other documents as CPC shall
reasonably require, all in form and substance satisfactory to CPC.  Borrower
shall pay to CPC immediately upon demand the full amount of all reasonable
charges, costs and expenses (to include fees paid to third parties and all
allocated costs of CPC personnel), expended or incurred by CPC in connection
with any of the foregoing security, including without limitation, filing and
recording fees and costs of appraisals and audits.

 

SECTION 1.6      LOCKBOX AND CONTROL AGREEMENT.

 

(a)           Lockbox.  On or before the date of this Agreement, tri-party lock
box agreements (each, a “Lock Box Account Agreement”) among Wells Fargo, as
depositary bank, CPC and Borrower, in form and substance acceptable to CPC,
shall be fully executed and delivered to CPC.  Borrower shall also enter into an
agreement providing for the creation of lock boxes or lock box accounts in
Borrower’s or CPC’s name (each a “Lock Box Account” and collectively, the “Lock
Box Accounts”) and shall thereafter, upon notice of “control” (as such term is
defined in the UCC) by CPC to be delivered after the occurrence and during the
continuance of an Event of Default, cause to be deposited directly all cash,
checks, notes, drafts or other similar items relating to or constituting
proceeds of or payment made in respect of any and all Accounts into by notifying
each account debtor in writing to send each such payment directly to such Lock
Box Account.  Each such Lock Box Account Agreement shall provide, among other
things, that such bank executing such agreement has no rights of setoff or any
other claim against such Lock Box Account, other than for payment of its service
fees and other charges directly related to the administration of such account;
and

 

(b)           Control Agreement.  Borrower acknowledges and agrees that CPC will
perfect the security interest granted under the terms of this Agreement with
respect to deposit accounts maintained by Borrower.  Within 30 days following
CPC’s request, a Control Agreement shall have been fully executed and delivered
to CPC.

 

Each of the Lock Box Account Agreement and any required Control Agreement shall
contain provisions which permit CPC to assert “control” (as such term is defined
in the UCC) upon the occurrence and during the continuance of an Event of
Default.

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to CPC, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment of the
Obligations (other than Contingent Obligations or Bank Product Obligations after
Bank Product Collateralization), and satisfaction and discharge, of all
Obligations of Borrower to CPC (other than Contingent Obligations or Bank
Product Obligations after Bank Product Collateralization) subject to this
Agreement.

 

SECTION 2.1         LEGAL STATUS.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of Minnesota, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.

 

SECTION 2.2         AUTHORIZATION AND VALIDITY.  This Agreement and the Loan
Documents have been duly authorized, and upon their execution and delivery in
accordance with the provisions

 

6

--------------------------------------------------------------------------------


 

hereof will constitute legal, valid and binding agreements and obligations of
Borrower, enforceable in accordance with their respective terms.

 

SECTION 2.3         NO VIOLATION.  The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of any contract or default under
any contract, obligation, indenture or other instrument to which Borrower is a
party or by which Borrower may be bound.

 

SECTION 2.4         LITIGATION.  There are no pending, or to the best of
Borrower’s knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to CPC in writing prior to the date hereof or after the date hereof
pursuant to Section 4.8.

 

SECTION 2.5         CORRECTNESS OF FINANCIAL STATEMENT.  The annual financial
statement of Borrower dated December 31, 2012, and all interim financial
statements delivered to CPC since said date, true copies of which have been
delivered by Borrower to CPC prior to the date hereof, (a) are complete and
correct and present fairly the financial condition of Borrower as of the date
thereof, (b) disclose all liabilities of Borrower as of the date thereof that
are required to be reflected or reserved against under generally accepted
accounting principles (“GAAP”), whether liquidated or unliquidated, fixed or
contingent, and (c) have been prepared in accordance with GAAP consistently
applied.  Since the dates of such financial statements there has been no
material adverse change in the financial condition of Borrower, nor has Borrower
mortgaged, pledged, granted a security interest in or otherwise encumbered any
of its assets or properties except in favor of CPC or as otherwise permitted by
this Agreement in writing.

 

SECTION 2.6         INCOME TAX RETURNS.  As of the date hereof, Borrower has no
knowledge of any pending assessments or adjustments of its income tax payable
with respect to any year.

 

SECTION 2.7         NO SUBORDINATION.  There is no agreement, indenture,
contract or instrument to which Borrower is a party or by which Borrower may be
bound that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement to any other obligation of Borrower.

 

SECTION 2.8         PERMITS, FRANCHISES.  Borrower possesses all permits,
consents, approvals, franchises and licenses required to enable it to conduct
the business in which it is now engaged in material compliance with applicable
law.

 

SECTION 2.9         ERISA.  Borrower is in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under GAAP.

 

SECTION 2.10       OTHER OBLIGATIONS.  Borrower is not in default on any
obligation for borrowed money in excess of $100,000, any purchase money
obligation in excess of $100,000 or any other material lease, commitment,
contract, instrument or obligation.

 

SECTION 2.11       ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to
CPC in writing prior to the date hereof, Borrower is in compliance in all
material respects with all applicable federal or state environmental, hazardous
waste, health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,

 

7

--------------------------------------------------------------------------------


 

including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time.  None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment. 
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.

 

SECTION 2.12       INTELLECTUAL PROPERTY.  Borrower owns or is licensed to use,
all trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower does not infringe
upon the rights of any other person or entity, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to have
a material adverse effect on the financial condition or operations of the
Borrower.

 

ARTICLE III.
CONDITIONS

 

SECTION 3.1         CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation
of CPC to extend any credit contemplated by this Agreement is subject to the
fulfillment to CPC’s satisfaction of all of the following conditions:

 

(a)           Approval of CPC Counsel.  All legal matters incidental to the
extension of credit by CPC shall be satisfactory to CPC’s counsel.

 

(b)           Documentation.  CPC shall have received, in form and substance
satisfactory to CPC, each of the following, duly executed:

 

(i)          This Agreement.

 

(ii)         A Security Agreement executed by Borrower for the benefit of CPC
(the “Security Agreement”).

 

(iii)        A secretary certificate, certificate of incumbency and resolutions
of Borrower approving the terms of and performance under this Agreement.

 

(iv)        Current searches of the appropriate filing offices showing that no
Liens have been filed and remain in effect against Borrower except Permitted
Liens.

 

(v)         Such other Loan Documents or other documents as CPC may require
under any other Section of this Agreement.

 

(c)           Financial Condition.  There shall have been no material adverse
change, as determined by CPC, in the financial condition or business of
Borrower, nor any material decline, as determined by CPC, in the market value of
any Collateral required hereunder or a substantial or material portion of the
assets of Borrower.

 

(d)           Insurance.  Borrower shall have delivered to CPC evidence of
insurance coverage on all Borrower’s property, in form, substance, amounts,
covering risks and issued by companies satisfactory to CPC, and where required
by CPC, with loss payable endorsements in favor of CPC.

 

SECTION 3.2         CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of
CPC to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to CPC’s satisfaction of each of the following
conditions:

 

(a)           Compliance.  The representations and warranties contained herein
and in each of the other Loan Documents shall be true on and as of the date of
the signing of this Agreement and on the date of each extension of credit by CPC
pursuant hereto, with the same effect as though such representations

 

8

--------------------------------------------------------------------------------


 

and warranties had been made on and as of each such date, and on each such date,
no Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have occurred and be continuing or shall exist.

 

(b)           Documentation.  CPC shall have received all additional documents
which may be required in connection with such extension of credit.

 

(c)           Issuance of an Approval.  With respect to any Channel Finance
Advance, an Approval has been issued by CPC.

 

Nothing contained in this Section 3.2 shall (i) limit CPC’s discretion as to
whether or not to issue an Approval or (ii) restrict CPC from issuing Approvals
until Borrower has notified CPC that one or more of the conditions precedent set
forth in this Section 3.2 are not then satisfied.

 

ARTICLE IV.
AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as CPC remains committed to extend credit to
Borrower pursuant hereto, or any Obligations (other than Contingent Obligations
or Bank Product Obligations after Bank Product Collateralization) of Borrower to
CPC under any of the Loan Documents remain outstanding, and until payment in
full of all Obligations (other than Contingent Obligations or Bank Product
Obligations after Bank Product Collateralization) subject hereto, Borrower
shall, unless CPC otherwise consents in writing:

 

SECTION 4.1         PUNCTUAL PAYMENTS.  Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by CPC,
the amount by which the outstanding principal balance of any credit subject
hereto at any time exceeds any limitation on borrowings applicable thereto.

 

SECTION 4.2         ACCOUNTING RECORDS.  Maintain adequate books and records in
accordance with GAAP consistently applied.  On a semi-annual basis, permit
representatives of CPC at any reasonable time and upon reasonable notice (or as
often and at such times as determined by CPC in its sole discretion upon the
occurrence and continuation of an Event of Default), to inspect, audit and
examine such books and records, to make copies of the same, and to inspect the
properties of Borrower and discuss with its officers, its employees and its
independent accountants, Borrower’s business, assets, liabilities, financial
condition, business prospects and results of operations.  Without limitation of
the foregoing, Borrower shall pay to CPC audit fees in connection with the above
described audits in an amount equal to the actual cost to CPC not to exceed
$10,000 per year (in the absence of an Event of Default).  Through execution of
this Agreement, Borrower consents to such audits by CPC or third parties hired
by CPC.  Audit fees shall be payable immediately upon demand therefore by CPC
from time to time.  Notwithstanding the foregoing, provided no Event of Default
has occurred and is continuing, Borrower shall not be required to pay or
reimburse any audit fees for the first four consecutive audits.

 

SECTION 4.3         FINANCIAL STATEMENTS.  Provide to CPC all of the following,
in form and detail satisfactory to CPC:

 

(a)           as soon as available and in any event the earlier of: (i) within
five days of filing with the Securities and Exchange Commission, or (ii) within
120 days after the end of each fiscal year of the Borrower, the annual audit
report of the Borrower prepared on a consolidated basis and in conformity with
GAAP, consisting of at least statements of income, cash flow, changes in
financial position and shareholders’ equity, and a consolidated balance sheet as
at the end of such year, certified without qualification by independent
certified public accountants of recognized standing selected by the Borrower and
acceptable to CPC, together with any management letters, management reports or
other supplementary comments or reports to the Borrower or its board of
directors furnished by such accountants and requested by CPC;

 

9

--------------------------------------------------------------------------------


 

(b)           as soon as available, and in any event the earlier of: (i) within
five days of filing with the Securities and Exchange Commission, or (ii) within
45 days after the end of each fiscal quarter, consolidated unaudited balance
sheets of the Borrower as of the end of each such fiscal quarter and related
consolidated statement of income, cash flow and changes in financial position of
the Borrower for each such quarter and for the year-to-date, in reasonable
detail and stating in comparative form the figures for the corresponding date
and period in the previous year, all prepared in accordance with GAAP applied on
a basis consistent with the accounting practices reflected in the annual
financial statements referred to in Section 2.5;

 

(c)           together with the financial statements furnished under Section 4.3
(a) and (b), a certificate of the Borrower’s chief financial officer, in
substantially the form and substance of Exhibit B attached hereto, stating
(i) that such financial statements have been prepared in accordance with GAAP,
consistently applied, and fairly represent the Borrower’s combined and
consolidated financial position and the results of its operations for such
period, (ii) whether or not such officer has knowledge of the occurrence of any
default or Event of Default not theretofore reported and remedied and, if so,
stating in reasonable detail the facts with respect thereto, and (iii) all
relevant facts and reasonable detail to evidence, and the computations as to,
whether or not the Borrower is in compliance with all financial covenants set
forth in this Agreement;

 

(d)           RESERVED.

 

(e)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the shareholders of Borrower and copies of all annual, regular, periodic and
special reports and registration statements that Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
Section 15(d) of the Exchange Act, and, in each case, not otherwise required to
be delivered to CPC pursuant hereto;

 

(f)            by the fifteenth calendar day of each month, or in the case of a
Collateral Report (defined below) upon each request by Borrower for any Revolver
Advance:

 

(i)  a statement showing age and status of Borrower’s Accounts, accounts payable
and a status of Channel Financed Inventory showing location, components and
value, for the preceding month, in such form and detail as CPC may reasonably
request (collectively, the “Collateral Report”);

 

(ii)  reports specifying deferred revenue for the preceding month; and

 

(iii) deposit reports, if any, with respect to the preceding month;

 

(g)           immediately upon becoming aware of any default or Event of
Default, a notice describing the nature thereof and what action the Borrower
proposes to take with respect thereto;

 

(h)           from time to time such other information as CPC may reasonably
request.

 

Documents required to be delivered pursuant to Section 4.3(a), 4.3(b) and
4.3(e) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically to CPC, and if so delivered, shall be deemed to have been
delivered to CPC on the date on which the Borrower files such documents with the
Securities and Exchange Commission.

 

SECTION 4.4         COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all material laws, rules, regulations and
orders of any governmental authority applicable to Borrower and/or its business.

 

10

--------------------------------------------------------------------------------


 

SECTION 4.5         INSURANCE.  Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, property damage and workers’
compensation, with all such insurance carried with companies and in amounts
satisfactory to CPC, and deliver to CPC from time to time at CPC’s request
schedules setting forth all insurance then in effect.

 

SECTION 4.6         FACILITIES.  Keep all properties useful or necessary to
Borrower’s business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained except where the failure
to do so could not reasonably be expected to have a material adverse effect on
the financial condition or operations of the Borrower.

 

SECTION 4.7         TAXES AND OTHER LIABILITIES.  Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to CPC’s satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.

 

SECTION 4.8         LITIGATION.  Promptly give notice in writing to CPC of any
litigation pending or threatened against Borrower with a claim in excess of
$500,000.

 

SECTION 4.9         FINANCIAL COVENANTS.  Maintain Borrower’s financial
condition as follows using GAAP consistently applied and used consistently with
prior practices (except to the extent modified by the definitions herein):

 

(a)           Tangible Net Worth.  Borrower will at all times maintain on a
consolidated basis Tangible Net Worth equal to at least $20,000,000.  This
covenant will be tested at the end of each fiscal quarter, commencing June 30,
2013.

 

For purpose of this paragraph:

 

“Tangible Net Worth” means as of any date the sum of Borrowers’ (i) net worth as
reflected on its most recent twelve-month financial statements, plus
(ii) Subordinated Debt, minus the sum of Borrower’s (A) intangible assets,
including, without limitation, deposits, unamortized leasehold improvements,
goodwill, deferred income taxes, franchises, licenses, patents, trade names,
copyrights, service marks, brand names, covenants not to compete and any other
asset which would be treated as an intangible under GAAP, plus (B) franchise
fees, plus (C) notes, Accounts and other amounts owed to it by any guarantor,
affiliate or employee of Borrower plus (D) interest in the cash surrender value
of officer’s or shareholder’s life insurance policies.

 

“Subordinated Debt” means liabilities subordinated to the Borrower’s obligations
to CPC in a manner acceptable to CPC, using CPC’s standard form.

 

(b)           Maximum Funded Debt to EBITDA Ratio.  Borrower will at all times
maintain a Funded Debt to EBITDA ratio of no greater than 3.00 to 1.00.  This
covenant will be tested at the end of each fiscal quarter, commencing June 30,
2013.

 

For purpose of this paragraph:

 

“EBITDA” means, with respect to the trailing four fiscal quarters ending as of
any period of measurement, an amount equal to Net Income plus (a) the following
to the extent deducted in calculating such Net Income: (i) interest expenses for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable by the Borrower for such period, (iii) depreciation and
amortization expense for such period and (iv) other non-cash or non-recurring
expenses of the Borrower reducing such Net Income (including without limitation
non-cash stock-based

 

11

--------------------------------------------------------------------------------


 

compensation expense) and minus (b) all non-cash or non-recurring items
increasing Net Income for such period.

 

“Funded Debt” means the sum of (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money indebtedness, (c) all direct
obligations arising under letters of credit (including standby letters of
credit), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (other than commercial letters of credit and bankers’ acceptances
incurred to support commercial transactions, bid bonds, payment bonds and
performance bonds arising in the ordinary course of business), in each case net
of the amount of cash collateral securing such obligations, (d) all obligations
in respect of the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business and Obligations to CPC
which is within the free floor plan period), (e) obligations in respect of
capital leases, synthetic lease obligations and other off-balance sheet
liabilities, and (f) without duplication, all guarantees with respect to
obligations specified in clauses (a) through (e) above of persons or entities
other than the Borrower.  CPC specifically agrees that Funded Debt does not
include Subordinated Debt.

 

“Net Income” means for any period, net earnings (or net loss) after taxes of the
Borrower during such period determined in accordance with GAAP.

 

“Subordinated Debt” has the meaning set forth in clause (a), above.

 

(c)           Minimum Quarterly Net Income.  Borrower will have Net Income of at
least $250,000 at the end of each fiscal quarter, commencing June 30, 2013 and
continuing at the end of each fiscal quarter thereafter.

 

For purpose of this paragraph, “Net Income” has the meaning set forth in clause
(b), above.

 

SECTION 4.10       DEPOSITORY ACCOUNTS.  At all times maintain its deposit
accounts with Wells Fargo.

 

SECTION 4.11       NOTICE TO CPC.  Promptly (but in no event more than five
(5) days after the occurrence of each such event or matter) give written notice
to CPC in reasonable detail of:  (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower’s property in
excess of an aggregate of $500,000.

 

ARTICLE V.
NEGATIVE COVENANTS

 

Borrower further covenants that so long as CPC remains committed to extend
credit to Borrower pursuant hereto, or any Obligations of Borrower to CPC under
any of the Loan Documents remain outstanding (other than Contingent Obligations
or Bank Product Obligations after Bank Product Collateralization), and until
payment in full of all Obligations of Borrower subject hereto (other than
Contingent Obligations or Bank Product Obligations after Bank Product
Collateralization), Borrower will not without CPC’s prior written consent:

 

SECTION 5.1         USE OF FUNDS.  Use any of the proceeds of any credit
extended hereunder except for working capital purposes and Permitted
Acquisitions.

 

SECTION 5.2         OTHER INDEBTEDNESS.  Create, incur, assume or permit to
exist any indebtedness or liabilities resulting from borrowings, loans or
advances, whether secured or unsecured,

 

12

--------------------------------------------------------------------------------


 

matured or unmatured, liquidated or unliquidated, joint or several, except
(a) the liabilities of Borrower to CPC, (b) any other liabilities of Borrower
existing as of, and disclosed to CPC prior to, the date hereof, (c) purchase
money indebtedness to finance the acquisition of any fixed or capital assets,
including any Capital Lease obligations, and any indebtedness assumed in
connection with the acquisition of such assets or secured by a Lien on any such
assets prior to the acquisition thereof, (d) Subordinated Debt, (e) unsecured
indebtedness assumed in connection with any Permitted Acquisition, (f) any debt
securities issued pursuant to an indenture, with such indenture to be based on
the form of indenture for debt securities or the form of indenture for
subordinated debt securities filed as exhibits 4.4 and 4.5, respectively, to the
Borrower’s registration statement on Form S-3/A filed with the Securities and
Exchange Commission on June 13, 2013 (with any changes as are deemed necessary
in the Borrower’s discretion), and (g) other indebtedness not to exceed $500,000
in the aggregate at any time outstanding.

 

SECTION 5.3         MERGER, CONSOLIDATION, TRANSFER OF ASSETS.

 

(a)           Merge into or consolidate with any other entity except (i) any
subsidiary may merge with the Borrower, provided that the Borrower shall be the
continuing or surviving entity, and (ii) in a Permitted Acquisition;

 

(b)           Engage in any line of business substantially different from the
nature of Borrower’s business as conducted on the date hereof or any business
substantially related or incidental thereto;

 

(c)           Acquire all or substantially all of the or assets of any other
entity or the capital stock or other equity securities of any other entity
except in a Permitted Acquisition;

 

(d)           Sell, lease, transfer or otherwise dispose of all or a substantial
or material portion of Borrower’s assets except (i) in the ordinary course of
its business, (ii) sales of obsolete or worn out assets, or (iii) annual
dispositions of property or assets having an aggregate book value on Borrower’s
financial statements not to exceed $400,000 and not necessary or useful in
Borrower’s ongoing operations.

 

As used herein, “Permitted Acquisition” means any acquisition that satisfies the
following conditions:

 

(a)           Within 10 days prior to any such acquisition, Borrower shall
provide notice of such acquisition to CPC, together with the proposed structure
for the transaction and current drafts of the acquisition documents;

 

(b)           Promptly upon closing of the transaction, Borrower shall provide
CPC an executed copy of all related acquisition documents;

 

(c)           No Default or Event of Default exists and is continuing or would
result from such acquisition;

 

(d)           On a proforma basis (after giving effect to such acquisition), at
the time the most recent compliance certificate was delivered to CPC, the
Borrower would have been in compliance with the financial covenants set forth in
Section 4.9.

 

(e)           After giving effect to such acquisition, the aggregate amount of
cash consideration (including any loans, advances or investments permitted under
Section 5.5 below) paid by Borrower during the then current fiscal year in
connection with all such acquisitions shall not exceed $5,000,000 and during the
Availability Period in connection with all such acquisitions shall not exceed
$15,000,000;

 

(f)            The business or assets acquired are engaged in a business or
activity reasonably related to the line of business of the Borrower; and

 

(g)           The business and/or assets acquired are free and clear of any
Liens and encumbrances other than as permitted under Section 5.7 of this
Agreement and CPC shall have a perfected first priority Lien in the assets
acquired as of the closing date of the acquisition.

 

13

--------------------------------------------------------------------------------


 

SECTION 5.4         GUARANTIES.  Guarantee or become liable in any way as
surety, endorser (other than as endorser of negotiable instruments for deposit
or collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except (i) any of
the foregoing in favor of CPC, and (ii) any guarantees of obligations of
wholly-owned subsidiaries with respect to any lease obligations.

 

SECTION 5.5         LOANS, ADVANCES, INVESTMENTS.  Make any loans or advances to
or investments in any person or entity, except (a) any of the foregoing existing
as of, and disclosed to CPC prior to, the date hereof (b) any of the foregoing
made in connection with a Permitted Acquisition, (c) readily marketable
obligations issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof having maturities of
not more than 360 days from the date of acquisition thereof, (d) commercial
paper issued by any entity organized under the laws of any state of the United
States of America and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the acquisition thereof, (e) time
deposits with, or insured certificates of deposit or bankers’ acceptances of,
any commercial bank, including CPC, having a maturity of not more than 365 days
from the date of the acquisition thereof, (f) investments in any money market
fund, mutual fund, or other registered investment company, (g) investments in
any subsidiary existing on the date hereof, with any additional investment in
any such subsidiaries not to exceed $50,000 annually other than investments
necessary for any Permitted Acquisition, (h) investments consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business and
investments received in satisfaction or partial satisfaction thereof from
financially troubled debtors to the extent necessary in order to prevent or
limit loss, and (i) other loans, advances to or investments in any person or
entity in an amount not to exceed $500,000 in the aggregate.

 

SECTION 5.6         DIVIDENDS, DISTRIBUTIONS.

 

Declare or pay any dividend or distribution either in cash, stock or any other
property on Borrower’s stock now or hereafter outstanding, nor redeem, retire,
repurchase or otherwise acquire any shares of any class of Borrower’s stock now
or hereafter outstanding, except (a) the Borrower may declare or make dividend
payments or other distributions payable solely in the common stock of the
Borrower, (b) the Borrower may make payments for withholding taxes to the extent
required in connection with employee stock awards in exchange for common stock
of any such Person pursuant to any net exercise provision described in the
documents governing such stock options, and (c) if approved by the Board of
Directors of Borrower, declare or pay any dividend or distribution, or redeem or
repurchase any shares of any class of Borrower’s stock, provided that with
respect to this clause (c), (i) no default or Event of Default exists or will
result after giving effect to any such dividend, distribution, redemption or
repurchase and (ii) on a pro forma basis, as if the dividend, distribution,
redemption or repurchase has been made, or the funds were set apart for such
purpose, at the time the most recent Compliance Certificate was delivered to
CPC, the Borrower would have been in compliance with the financial covenants set
forth in Section 4.9.

 

SECTION 5.7         PLEDGE OF ASSETS.  Mortgage, pledge, grant or permit to
exist a security interest in, or Lien upon, all or any portion of Borrower’s
assets now owned or hereafter acquired, except (a) any of the foregoing in favor
of CPC or which is existing as of, and disclosed to CPC in writing prior to, the
date hereof, (b) Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith, provided that adequate reserves for the payment thereof have been
established in accordance with GAAP, (c) Liens of carriers, warehousemen,
mechanics, materialmen, vendors, and landlords and other similar Liens imposed
by applicable legal requirements incurred in the ordinary course of business or
are being contested in good faith, provided that adequate reserves for the
payment thereof have been established in accordance with GAAP and to CPC’s
satisfaction, (d) deposits under workers’ compensation, unemployment insurance
and social security laws

 

14

--------------------------------------------------------------------------------


 

or to secure the performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, or to secure statutory obligations of
surety or appeal bonds or to secure indemnity, performance or other similar
bonds in the ordinary course of business, (e) any attachment or judgment Lien
not constituting an Event of Default, (f) Liens on fixed or capital assets
acquired by the Borrower which are permitted under Section 5.2(c), and (g) Liens
arising from precautionary UCC filings regarding “true” operating leases
(collectively, “Permitted Liens”).

 

ARTICLE VI.
EVENTS OF DEFAULT

 

SECTION 6.1         EVENTS OF DEFAULT.  The occurrence of any of the following
shall constitute an “Event of Default” under this Agreement:

 

(a)           Borrower shall fail to pay when due any principal payable under
any of the Loan Documents, or the Borrower shall fail to pay any interest, fees
or other amounts payable under any of the Loan Documents, within three business
days after any such interest, fees or other amount becomes due in accordance
with the terms thereof.

 

(b)           Any financial statement or certificate furnished to CPC in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.

 

(c)           Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those specifically described as an “Event of Default” in
this Section 6.1), and with respect to any such default that by its nature can
be cured, such default shall continue for a period of 20 days from its
occurrence.

 

(d)           Any default in the payment or performance of any obligation, or
any defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower has
incurred any debt or other liability to any person or entity, including CPC, in
excess of $500,000.

 

(e)           Borrower shall become insolvent, or shall suffer or consent to or
apply for the appointment of a receiver, trustee, custodian or liquidator of
itself or any of its property, or shall generally fail to pay its debts as they
become due, or shall make a general assignment for the benefit of creditors;
Borrower shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time (“Bankruptcy Code”), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or Borrower shall file an answer admitting the jurisdiction of the court
and the material allegations of any involuntary petition; or Borrower shall be
adjudicated a bankrupt, or an order for relief shall be entered against Borrower
by any court of competent jurisdiction under Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors.

 

(f)            The filing of a notice of judgment Lien against Borrower; or the
recording of any abstract of judgment against Borrower in any county in which
Borrower has an interest in real property; or the service of a notice of levy
and/or of a writ of attachment or execution, or other like process, against the
assets of Borrower in each case to the extent that such Lien or process is
issued or levied against all or any material part of the property of the
Borrower and is not released, vacated or fully bonded within 10 days after its
issuance or levy.

 

(g)           Any involuntary petition or proceeding pursuant to Bankruptcy Code
or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against the
Borrower and continues undismissed or unstayed for 30 days, or an order for

 

15

--------------------------------------------------------------------------------


 

relief is entered in any such proceeding (together with the provisions of clause
(e), above, an  “Automatic Default”).

 

(h)           The entry of a judgment against Borrower (i) for the payment of
money in an amount exceeding $500,000 (to the extent not covered by independent
third party insurance) or (ii) any one or more non-monetary judgments that have,
or could reasonably be expected to have a material adverse effect on the
financial condition or business of the Borrower and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 20 days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, is not in
effect.

 

(i)            The dissolution or liquidation of Borrower; or Borrower or any of
its directors, shareholders or members, shall take action seeking to effect the
dissolution or liquidation of Borrower.

 

(j)            Any change in control of Borrower with “change in control”
defined as an event or series of events by which any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the beneficial owner,
directly or indirectly of an aggregate of forty-five percent (45%) or more of
the common stock, members’ equity or other ownership interest (other than a
limited partnership interest) entitled to vote for members of the board of
directors or equivalent governing body.

 

SECTION 6.2         REMEDIES.  Upon the occurrence and during the continuance of
any Event of Default:  (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at CPC’s
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower; (b) the obligation, if any, of CPC to extend any
further credit or honor any outstanding credit approvals under any of the Loan
Documents shall immediately cease and terminate; (c) CPC may impose the Default
Rate with respect to all outstanding and unpaid Obligations hereunder (which
Default Rate shall automatically apply in the event of an Automatic Default);
and (d) CPC shall have all rights, powers and remedies available under each of
the Loan Documents, or accorded by law, including without limitation the right
to resort to any or all security for any credit subject hereto and to exercise
any or all of the rights of a beneficiary or secured party pursuant to
applicable law.  Borrower waives notice of intent to accelerate and of
acceleration of Obligations.  CPC may enter any premises of Borrower with or
without process of law, without force, to search for, take possession of, and
remove the Collateral or any part thereof.  If CPC requests, Borrower shall
cease disposition of and shall assemble the Collateral and make it available to
CPC, at Borrower’s expense, at a convenient place or places designated by CPC. 
CPC may take possession of the Collateral or any part thereof on Borrower’s
premises at Borrower’s expense, and store said Collateral upon Borrower’s
premises pending sale or other disposition.  Upon the voluntary surrender of
Collateral to CPC or upon foreclosure of Collateral by CPC, Borrower agrees that
the sale of Channel Financed Inventory by CPC to a person who is liable to CPC
under an agreement to repurchase inventory (a “Repurchase Agreement”) shall not
be deemed to be a transfer subject to UCC §9-618(a) or any similar provision of
any other applicable law, and Borrower waives any provision of such laws to that
effect.  Borrower agrees that the repurchase of Channel Financed Inventory by an
Approved Vendor pursuant to a Repurchase Agreement shall be deemed a
commercially reasonable method of disposition.  Borrower shall be liable to CPC
for any deficiency resulting from CPC’s disposition, including without
limitation a repurchase by an Approved Vendor pursuant to a Repurchase
Agreement, regardless of any subsequent disposition thereof.  Borrower is not a
beneficiary of, and has no right to require CPC to enforce, any Repurchase
Agreement.  Any notice of a disposition shall be deemed reasonably and properly
given if sent to Borrower at least 10 days before such disposition.  All of
CPC’s rights and remedies shall be cumulative.  At CPC’s request, or without
request in the event of an Automatic Default, Borrower shall pay all Vendor
Credits to CPC as soon as the same are received for application to obligations
arising under the Channel Finance Facility.  Borrower authorizes CPC to collect

 

16

--------------------------------------------------------------------------------


 

Vendor Credits directly from Approved Vendors and, upon request of CPC, shall
instruct those Approved Vendors which have received payment through outstanding
Channel Finance Advances to pay CPC directly, which Vendor Credits will be
applied to outstanding Channel Finance Advances.  All rights, powers and
remedies of CPC may be exercised at any time by CPC and from time to time after
the occurrence and during the continuance of an Event of Default, are cumulative
and not exclusive, and shall be in addition to any other rights, powers or
remedies provided by law or equity.

 

ARTICLE VII.
MISCELLANEOUS

 

SECTION 7.1         NO WAIVER.  No delay, failure or discontinuance of CPC in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by CPC of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

 

SECTION 7.2         NOTICES.  All notices, requests and demands which any party
is required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

Borrower:

 

Datalink Corporation
10050 Crosstown Circle, Suite 500
Eden Prairie, Minnesota 55344
Fax: 952.944.7869
Attn:  Gregory Barnum

 

 

 

CPC:

 

Castle Pines Capital LLC
116 Inverness Drive East, Suite 375
Englewood, CO  80112
Attn:  Operations

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

SECTION 7.3         COSTS, EXPENSES AND ATTORNEYS’ FEES.  Borrower shall pay to
CPC immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of CPC’s in-house counsel), expended or
incurred by CPC in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, CPC’s continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of CPC’s rights and/or the collection of any
amounts which become due to CPC under any of the Loan Documents, and (c) subject
to Section 7.14(g) hereof, the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding, if determined to be payable by the arbitrator and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by CPC or any other person) relating to Borrower or any
other person or entity.

 

SECTION 7.4         SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the

 

17

--------------------------------------------------------------------------------


 

parties (the “Assignees”); provided however, that (i) Borrower may not assign or
transfer its interests or rights hereunder without CPC’s prior written consent
and (ii) unless an Event of Default has occurred or is continuing, CPC may not
assign or transfer its interests or rights hereunder without Borrower’s prior
written consent unless the assignee is an Affiliate.  CPC reserves the right to
sell, assign, transfer, negotiate or grant participations in all or any part of,
or any interest in, CPC’s rights and benefits under each of the Loan Documents
to one or more entities (the “Participants” and together with the Assignees, the
“Transferees”) provided that (i) CPC’s obligations under this Agreement shall
remain unchanged, (ii) CPC shall remain solely responsible to the Borrower for
the performance of such obligations, and (iii) the Borrower shall continue to
deal solely and directly with CPC in connection with CPC’s rights and
obligations under this Agreement.  In connection with any assignment, transfer,
or participation contemplated by this Section 7.4, CPC may disclose all
documents and information which CPC now has or may hereafter acquire relating to
any credit subject hereto, Borrower or its business, or any collateral required
hereunder, to any such Transferee provided that such Transferee agrees to be
bound by Section 7.15 of this Agreement.

 

SECTION 7.5         ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other
Loan Documents constitute the entire agreement between Borrower and CPC with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.

 

SECTION 7.6         NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

 

SECTION 7.7         BANK PRODUCTS.  On request of Borrower, CPC may (but is not
required to) request that the Bank Product Provider provide Bank Products to
Borrower, and Bank Product Provider may, in its sole discretion, provide or
arrange for Borrower to obtain the requested Bank Products.  Borrower
acknowledges and agrees that the obtaining of Bank Products from Bank Product
Provider (a) is in the sole discretion of Bank Product Provider, and (b) is
subject to all rules and regulations of such Bank Product Provider.

 

SECTION 7.8         TIME.  Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.

 

SECTION 7.9         SEVERABILITY OF PROVISIONS.  If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

 

SECTION 7.10       COUNTERPARTS.  This Agreement may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same Agreement.

 

SECTION 7.11       GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado.

 

SECTION 7.12       PORTAL.  CPC, may, from time to time at its sole option,
permit Borrower to access and use one or more internet web sites (the “Portal”)
to: obtain items or information and take other actions in connection with this
Agreement, subject to the following:

 

(a)           Borrower shall access and use the Portal solely through duly
authorized employees and officers of Borrower to whom CPC has issued a user name
and password;

 

18

--------------------------------------------------------------------------------


 

(b)           submission of a user name and password to access and use the
Portal constitutes Borrower’s, and the applicable authorized representative’s,
representation that the person submitting such user name and password is the
specific person identified by such user name and password and that such person
is, at the time of such access and use, Borrower’s employee duly authorized to
act for and on behalf of such Borrower; and

 

(c)           CPC, may, from time to time at its sole option and without notice
or liability:

 

(i).                           amend the terms for use of the Portal by posting
amended terms on the Portal (and such amended terms shall automatically be
effective upon posting), and

 

(ii).                          suspend or revoke Borrower’s access to, and use
of the Portal or modify, update or discontinue all or any portion of the Portal.

 

SECTION 7.13       BORROWER’S CLAIMS AGAINST APPROVED VENDORS.  Borrower will
not assert against CPC any claim or defense Borrower may have against Approved
Vendors whether for breach of warranty, misrepresentation, failure to ship, lack
of authority, or otherwise, including without limitation claims or defenses
based upon charge backs, credit memos, rebates, price protection payments or
returns.  Any such claims or defenses or other claims or defenses Borrower may
have against Approved Vendors shall not affect Borrower’s liabilities or
obligations to CPC.

 

SECTION 7.14       ARBITRATION.

 

(a)           Arbitration.  The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise in any way arising out
of or relating to (i) any credit subject hereto, or any of the Loan Documents,
and their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

 

(b)           Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in Colorado selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000 exclusive of claimed interest, arbitration fees and costs
in which case the arbitration shall be conducted in accordance with the AAA’s
optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). 
If there is any inconsistency between the terms hereof and the Rules, the terms
and procedures set forth herein shall control.  Any party who fails or refuses
to submit to arbitration following a demand by any other party shall bear all
costs and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)           No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

19

--------------------------------------------------------------------------------


 

(d)           Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.  Any dispute in which the amount in
controversy exceeds $5,000,000 shall be decided by majority vote of a panel of
three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of Colorado or a neutral retired judge of the
state or federal judiciary of Colorado, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitrable and will give effect to the statutes of limitation in determining
any claim.  In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication.  The arbitrator shall resolve all disputes in
accordance with the substantive law of Colorado and may grant any remedy or
relief that a court of such state could order or grant within the scope hereof
and such ancillary relief as is necessary to make effective any award.  The
arbitrator shall also have the power to award recovery of all costs and fees, to
impose sanctions and to take such other action as the arbitrator deems necessary
to the same extent a judge could pursuant to the Federal Rules of Civil
Procedure, the Colorado Rules of Civil Procedure or other applicable law. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction.  The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

 

(e)           Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party’s presentation and that no alternative
means for obtaining information is available.

 

(f)            Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.

 

(g)           Payment Of Arbitration Costs And Fees.  The arbitrator shall award
all costs and expenses of the arbitration proceeding.

 

(h)           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

SECTION 7.15       CONFIDENTIALITY.  CPC agrees to keep confidential in
accordance with CPC’s customary practices (and in any event in compliance with
applicable law regarding material non-public information) all information
provided to it by the Borrower pursuant to or in connection with this Agreement
or other Loan Documents and to use such information solely for the purpose of
evaluating, administering or enforcing the Loan Documents or the transactions
effected hereby and thereby, provided

 

20

--------------------------------------------------------------------------------


 

that nothing herein shall prevent CPC from disclosing any such information
(a) to its Affiliates (as long as such Affiliate has been notified of the
confidential nature of the information and such Affiliate is subject to
confidentiality requirements substantially equivalent to this Section 7.15),
(b) subject to an agreement to comply with the provisions of this Section 7.15
or substantially equivalent provisions to any actual or prospective Transferee
as provided in Section 7.4, (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors (as long as such parties have been
notified of the confidential nature of the information and such parties are
subject to confidentiality requirements substantially equivalent to this
Section 7.15), (d) upon the request or demand of any governmental regulatory
authority in connection with any regulatory examination of CPC, (e) to the
extent required by applicable law, (f) if requested or required to do so in
connection with any litigation or similar proceeding to which CPC is a party,
(g) that has been publicly disclosed other than as a breach of this
Section 7.15, or (h) in connection with the exercise of any remedy hereunder or
under any other Loan Document, provided that, in the case of clauses (d),
(e) and (f) of this Section 7.15, with the exception of disclosure to bank
regulatory authorities, the Borrower (to the extent legally permissible) shall
be given prompt prior notice so that it may seek a protective order or other
appropriate remedy.  The obligations of CPC under this Section 7.15 shall
survive the termination of this Agreement for a period of one year.

 

SECTION 7.16.  CHANGES IN GAAP.  If the Borrower notifies CPC that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of July 17, 2013.

 

Datalink Corporation

 

 

By:

/s/ Gregory T. Barnum

 

Name:

Gregory T. Barnum

Title:

Vice President Finance and

 

Chief Financial Officer

 

Castle Pines Capital LLC

 

 

By:

/s/ John Hanley

 

Name:

John Hanley

Title:

Executive Vice President

 

22

--------------------------------------------------------------------------------


 

Exhibit A

 

Definitions

 

As used in this Agreement, the following terms shall have the following
definitions:

 

“AAA” has the meaning set forth in Section 7.14(b).

 

“Account” has the meaning set forth in the UCC.

 

“Advances” means collectively, Revolver Advances and Channel Finance Advances.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person.

 

“Approval” means the affirmative response to a request made to CPC from an
Approved Vendor to satisfy the payment obligations of Borrower with respect to
the full principal amount of a purchase order for Channel Finance Inventory,
CPC’s approval of such request to be evidenced by the issuance of an approval
number by CPC.

 

“Approved Vendor” means Cisco Systems, Inc., and any other vendor approved by
CPC in its sole discretion and a party to a Vendor Agreement.

 

“Assignees” has the meaning set forth in Section 7.4.

 

“Automatic Default” has the meaning set forth in Section 6.1(g).

 

“Availability Period”, provided no Event of Default has occurred and is
continuing, means the period after the Effective Date to the Termination Date.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower by a Bank Product Provider:  (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or
“P-cards”), (f) Cash Management Services, or (g) transactions under Hedge
Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower with a Bank Product Provider in connection with the obtaining of any
of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Bank Product Provider) to be held by
Bank Product Providers (other than the Hedge Providers) in an amount determined
by the Bank Product Provider as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower to any Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, (b) all Hedge
Obligations, and (c) all amounts that any Person is obligated to pay to a Bank
Product Provider as a result of such Person purchasing participations from, or
executing guarantees or indemnities or reimbursement obligations to, a Bank
Product Provider with respect to the Bank Products provided by such Bank Product
Provider to Borrower.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

 

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that CPC has determined is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Borrower in respect of Bank Product Obligations) in
respect of Bank Products then provided or outstanding.

 

23

--------------------------------------------------------------------------------


 

“Bankruptcy Code” has the meaning set forth in Section 6.1(e).

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate, plus 1 percentage point, and (c) the rate of interest announced,
from time to time, within Wells Fargo at its principal office in San Francisco
as its “prime rate”, with the understanding that the “prime rate” is one of
Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto and is evidenced by the recording thereof after
its announcement in such internal publications as Wells Fargo may designate.

 

“Base Rate Margin” means - .5 percentage points.

 

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Borrowing Base” has the meaning set forth in Section 1.1(b)(ii)(B).

 

“Borrowing Base Certificate” means the certificate prepared by CPC and certified
by Borrower substantially in the form of Exhibit C.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close pursuant to the rules and
regulations of the Federal Reserve System.

 

“Capital Lease” means any lease of property, whether real or personal, by
Borrower as lessee in accordance with GAAP is required to be capitalized under
GAAP on a consolidated balance sheet of a Person and its subsidiaries.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“Channel Finance Advances” means the full principal amount of the obligations
for which Borrower is liable to CPC under the Channel Finance Facility, which
may arise from sums CPC has lent or advanced or assumed, or committed to loan or
advance or assume (after issuance of a Transaction Statement) to or on behalf of
Borrower pursuant to the Channel Finance Facility.

 

“Channel Finance Facility” means the issuance of Approvals and financial
accommodations to enable Borrower to purchase Inventory from Approved Vendors.

 

“Channel Financed Inventory” means, with respect to a Channel Finance Advance,
the Inventory and general intangibles in connection therewith that are the
subject of such Channel Finance Advance and purchased or to be purchased by
Borrower from an Approved Vendor.

 

“Cisco Termination” means any event resulting in Cisco Systems, Inc. not being
an Approved Vendor with respect to the Channel Finance Facility.

 

“Collateral” has the meaning set forth in Section 1.4.

 

“Collateral Liquidation Value” is defined herein to mean the sum of: (i) the
Gross Liquidation Percentage of Borrower’s Channel Financed Inventory consisting
of finished goods, merchantable and readily saleable to the public in the
ordinary course of the Borrower’s business deemed by CPC in its discretion to be
eligible for inclusion in this calculation, plus (ii) 85% of the total
outstanding balance of Borrower’s Eligible Accounts.

 

“Collateral Report” has the meaning set forth in Section 4.3(f)(i).

 

“Combined Facility” has the meaning set forth in Section 1.1(a).

 

“Combined Facility Maximum Amount” has the meaning set forth in Section 1.1(a).

 

24

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Contingent Obligations” means contingent indemnification obligations or
liabilities under other provisions relative to reimbursement to CPC or Bank
Product Provider of amounts sufficient to protect the yield of CPC or Bank
Product Provider.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to CPC, executed and delivered by Borrower, CPC, and a bank.

 

“CPC” has the meaning set forth in the introductory paragraph to this Agreement.

 

“Default” means any event which with the passage of time would become an Event
of Default.

 

“Default Rate” means the rate per annum for a period equal to the LIBOR Rate
plus 4.00%.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“EBITDA” has the meaning set forth in Section 4.9(b).

 

“Effective Date” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Eligible Accounts” means an Account which satisfies the following requirements:

 

a.             The Account with respect to which CPC has a valid and
enforceable, perfected security interest having a first priority.

 

b.             The Account has resulted from the sale of goods or the
performance of services by Borrower in the ordinary course of Borrower’s
business and without any further obligation on the part of Borrower to service,
repair, or maintain any such goods sold other than pursuant to any applicable
warranty.

 

c.             There are no conditions which must be satisfied before Borrower
is entitled to receive payment of the Account.  Accounts arising from COD sales,
consignments or guaranteed sales are not acceptable.

 

d.             The debtor upon the Account has not notified the Borrower that it
is claiming any defense to payment of the Account, whether well founded or
otherwise.

 

e.             The Account arises out of a sale made or services performed
(i) inside of the United States or Canada (excluding the Province of Quebec), or
(ii) that is owed by an account debtor located outside the United States or
Canada (excluding the Province of Quebec), if, and only if, such Account is
supported by a letter of credit or other form of guaranty, security or credit
support acceptable to CPC.

 

f.             The account balance does not include the amount of any
counterclaims or setoffs which have been or may be asserted against Borrower by
the account debtor (including setoffs for any “contra accounts” owed by Borrower
to the account debtor for goods purchased by Borrower or for services performed
for Borrower).  To the extent any counterclaims, setoffs, or contra accounts
exist in favor of the debtor, such amounts shall be deducted from the account
balance.

 

g.             The Account represents a genuine obligation of the debtor for
goods sold and accepted by the debtor, or for services performed for and
accepted by the debtor.  To the extent any credit balances exist in favor of the
debtor, such credit balances shall be deducted from the account balance.

 

h.             Borrower has sent an invoice to the debtor or has some other
written documentation pursuant to an executed contract with the debtor in the
amount of the Account.

 

i.              Borrower is not prohibited by the laws of the state where the
account debtor is located from bringing an action in the courts of that state to
enforce the debtor’s obligation to pay the Account.  Borrower has taken all
appropriate actions to ensure access to the courts of the state where the
account

 

25

--------------------------------------------------------------------------------


 

debtor is located, including, where necessary, the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by Borrower as a foreign corporation authorized to
transact business in such state, unless Borrower’s failure to make such filing
may be cured retrospectively under the laws of such states.

 

j.              The Account is owned by Borrower free of any title defects or
any Liens or interests of others except the security interest in favor of CPC or
security interests that are subordinated to the security interest of CPC.

 

k.             The debtor upon the Account is not any of the following:

 

(i)  an employee, affiliate, parent or subsidiary of Borrower, or an entity
which has

 

common officers or directors with Borrower.

 

(ii)  any person or entity located in a foreign country.

 

l.              The Account is in good standing with the debtor.  An Account
will not be considered to be in good standing with the debtor if any of the
following occur:

 

(i)    The Account is not paid within 90 days from its invoice date; except with
respect to accounts of obligors who are the United States, a State, a local
municipality, or any department, agency or instrumentality of same, are not paid
within 120 days from the applicable invoice date;

 

(ii)  The Account is owed by an account debtor (or its Affiliates) where 25% or
more of all Accounts owed by that account debtor (or its Affiliates) are deemed
ineligible under clause (l)(i), above;

 

(iii)  The debtor obligated upon the Account disputes liability or makes any
claim with respect thereto, suspends business, makes a general assignment for
the benefit of creditors, or fails to pay its debts generally as they come due;
or

 

(iv)  The account debtor becomes insolvent, or any petition is filed by or
against the debtor obligated upon the Account under any bankruptcy law or any
other law or laws for the relief of debtors.

 

m.           The Account does not arise from the sale of goods which remain in
Borrower’s possession or under Borrower’s control.

 

n.             The Account is not evidenced by a promissory note or chattel
paper, nor is the account debtor obligated to Borrower under any other
obligation which is evidenced by a promissory note.

 

o.             The Account is payable in Dollars.

 

p.             The Account is not a Vendor Credit.

 

q.             The Account is not an account for services which have been
performed but which remain unbilled by the Borrower.

 

“ERISA” has the meaning set forth in Section 2.9.

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Excluded Hedge Obligations” means, with respect to any guarantor, if any, any
Hedge Obligation if, and to the extent that, all or a portion of the guaranty of
such guarantor of, or the grant by such guarantor of a security interest to
secure, such Hedge Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such guarantor or the grant of such security interest becomes effective with
respect to such Hedge Obligation. If a Hedge Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply

 

26

--------------------------------------------------------------------------------


 

only to the portion of such Hedge Obligation that is attributable to swaps for
which such guaranty or security interest is or becomes illegal.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by CPC from three Federal
funds brokers of recognized standing selected by it.

 

“Funded Debt” has the meaning set forth in Section 4.9(b).

 

“Gross Liquidation Percentage” means the percentage of the book value of Channel
Financed Inventory that is estimated to be recoverable in an orderly liquidation
of such Channel Financed Inventory, such percentage to be determined solely with
respect to any new and unused Channel Financed Inventory which has been invoiced
within the 90 days immediately preceding such valuation using the lower of
(a) Borrower’s cost, or (b) Borrower’s estimated market value.  Gross
Liquidation Percentage shall be calculated separately for different categories
of Channel Financed Inventory.

 

“Hedge Agreement” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower arising under, owing pursuant to, or existing in respect of Hedge
Agreements entered into with one or more of the Hedge Providers, but
specifically excluding Excluded Hedge Obligations.

 

“Hedge Provider” means Wells Fargo or any of its Affiliates.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state, federal or
other bankruptcy or insolvency law, assignment for the benefit of creditors,
formal or informal moratorium, composition, extension generally with creditors,
or proceeding seeking reorganization, arrangement, or other similar relief.

 

“Inventory” has the meaning set forth in the UCC.

 

“Invoice” means, with respect to an Approval, the invoice issued by an Approved
Vendor for the purchase of Channel Financed Inventory subject to such Approval.

 

“LIBOR Rate” means, the rate per annum for a period equal to the one month LIBOR
Rate per annum, as determined by CPC, as appearing on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar LIBOR Fixings) (or on any
successor or substitute page of such Service) 2 Business Days prior to the date
of determination.  If for any reason such rate is not available on the Service,
the term “LIBOR Rate” means, the rate per annum appearing on Reuters Screen
LIBOR Page as the London Interbank Offered Rate for deposits in Dollars.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

“Loan Documents” means this Agreement, the Transaction Statements, any Borrowing
Base Certificate, any Collateral Report, the Control Agreements, the Lock Box
Account Agreement, the

 

27

--------------------------------------------------------------------------------


 

Security Agreement and any Bank Product Agreements executed by Borrower in
connection with the Agreement and payable to CPC or any Bank Product Provider,
any letter of credit application entered into by Borrower in connection with the
Agreement, and any other agreement entered into, now or in the future, by
Borrower and CPC or any Bank Product Provider in connection with the Agreement.

 

“Lock Box Accounts” has the meaning set forth in Section 1.6(a).

 

“Lock Box Account Agreement” has the meaning set forth in Section 1.6(a).

 

“Net Income” has the meaning set forth in Section 4.9(b).

 

“Obligations” means (a) all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities,
obligations (including indemnification obligations), fees, expenses (including
any fees or expenses that accrue after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), guaranties, covenants, and duties of
any kind and description owing by Borrower pursuant to or evidenced by the
Agreement or any of the other Loan Documents and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that Borrower is required
to pay or reimburse by the Loan Documents or by law or otherwise in connection
with the Loan Documents and (b) all Bank Product Obligations.  Any reference in
the Agreement or in the Loan Documents to the Obligations shall include all or
any portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

 

“Overline” has the meaning set forth in Section 1.1(b)(i)(G).

 

“Participants” has the meaning set forth in Section 7.4.

 

“Payment Due Date” means, with respect to a  Channel Finance Advance, the date
set forth in the applicable Transaction Statement as the payment due date on
which Borrower is obligated to repay any Channel Finance Advance; provided, that
notwithstanding the foregoing, if this Agreement is terminated or the
Obligations otherwise become due and payable pursuant to this Agreement prior to
such date, the Payment Due Date with respect to such Channel Finance Advances
shall be the earlier of the date this Agreement is terminated or the date the
Obligations become due and payable pursuant to this Agreement.

 

“Permitted Acquisition” has the meaning set forth in Section 5.3.

 

“Permitted Lien” has the meaning set forth in Section 5.7.

 

“Permitted Locations” means, collectively, the chief executive office of
Borrower together with (a) such locations identified in Exhibit D, attached
hereto, and (b) such additional locations in the United States  as are
identified by Borrower to CPC by at least 30 days prior written notice of its
intent to keep Collateral at such additional location.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Plan” has the meaning set forth in Section 2.9.

 

“Portal” has the meaning set forth in Section 7.12.

 

“Repurchase Agreement” has the meaning set forth in Section 6.2.

 

28

--------------------------------------------------------------------------------


 

“Revolver Advances” means the advance of revolving loans.

 

“Revolving Credit Availability” has the meaning set forth in
Section 1.1(b)(ii)(A).

 

“Revolving Facility” means the issuance of Revolver Advances for working capital
purposes.

 

“Rules” has the meaning set forth in Section 7.14(b).

 

“Security Agreement” has the meaning set forth in Section 3.1(b)(ii).

 

“Shipment” will be deemed to have occurred with respect to Channel Financed
Inventory upon shipment by the Approved Vendor.

 

“Subordinated Debt” has the meaning set forth in Section 4.9(a).

 

“Tangible Net Worth” has the meaning set forth in Section 4.9(a).

 

“Termination Date” means July 17, 2016.

 

“Transaction Statement” means, with respect to a Channel Finance Advance, the
transaction statement issued by CPC to Borrower which sets forth the applicable
Payment Due Date.

 

“Transferee” has the meaning set forth in Section 7.4.

 

“UCC” means the Uniform Commercial Code as in effect in the State of Colorado
or, when the context implies, the Uniform Commercial Code as in effect from time
to time in any other applicable jurisdiction.

 

“Vendor Agreement” means an agreement between CPC and an Approved Vendor for the
financing of Channel Financed Inventory.

 

“Vendor Credits” means all of Borrower’s rights to any price protection
payments, discounts, credits, factory holdbacks, incentive payments and other
amounts which at any time are due Borrower from an Approved Vendor.

 

“Vendor Termination” has the meaning set forth in Section 1.1(b)(i)(F) of the
Agreement.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

29

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Compliance Certificate

 

CHIEF FINANCIAL OFFICER’S CERTIFICATE

 

Date:                       , 201  

 

To:  Castle Pines Capital LLC

 

THE UNDERSIGNED HERBY CERTIFIES THAT:

 

With respect to the fiscal period ending as of                            , 201 
:

 

1.             I am the duly elected chief financial officer of Datalink
Corporation (the “Borrower”);

 

2.             Pursuant to Section 4.3(c) of the Credit Agreement dated July 17,
2013 (the “Credit Agreement”), the attached financial statements:

 

(i)            have been prepared in accordance with GAAP, consistently applied,
and

 

(ii)           fairly represent the Borrower’s combined and consolidated
financial position and results of its operations for the period ending
                    .

 

3.             There exists no default or Event of Default under the Credit
Agreement or related loan documents, nor are there any conditions or event which
with the giving of notice or the passage of time or both would constitute an
Event of Default.

 

 

Datalink Corporation

 

 

 

By:

 

 

 

Chief Financial Officer

 

 

 

Date:

 

 

 

 

30

--------------------------------------------------------------------------------


 

Datalink Corporation Covenant Calculations

 

A. TANGIBLE NET WORTH:

 

 

 

 

 

 

 

Net worth:

 

 

 

 

 

 

 

plus

 

 

 

 

 

 

 

Subordinated Debt

 

 

 

 

 

 

 

minus the sum of:

 

 

 

 

 

 

 

(a) intangible assets +

 

 

 

 

 

 

 

(b) franchise fees +

 

 

 

 

 

 

 

(c) notes, Accounts and other amounts owed by any guarantor, affiliate or
employee of Borrower +

 

 

 

 

 

 

 

(d) interest in the cash surrender value of officer’s or shareholder’s life
insurance policies

 

 

 

 

 

 

 

equals: Tangible Net Worth:

 

 

 

 

 

 

 

Tangible Net Worth required by Section 4.9(a) is at least:

 

$20,000,000

 

 

B. Funded Debt to EBITDA Ratio (on a consolidated basis);

 

 

 

 

 

 

 

1. Funded Debt (A1):

 

 

 

 

 

 

 

2. EBITDA (calculated on a rolling 4 quarters basis):

 

 

 

 

 

 

 

 Net Income:

 

 

 

 

 

 

 

plus the following to the extent deducted in calculating Net Income:

 

 

 

 

 

 

 

(i) interest expense +

 

 

 

 

 

 

 

(ii) federal, state, local and foreign taxes +

 

 

 

 

 

 

 

(iii) depreciation and amortization expense +

 

 

 

 

 

 

 

(iv) other non-cash or non-recurring expenses

 

 

 

(including without limitation non-cash stock-based Compensation expense)

 

 

 

 

 

 

 

minus:

 

 

 

 

 

 

 

non-cash or non-recurring items increasing Net Income

 

 

 

 

 

 

 

A2 = EBITDA

 

 

 

 

 

 

 

Funded Debt to EBITDA Ratio = A1/A2:

 

 

 

 

 

 

 

Required ratio under Section 4.9(b) is no greater than:

 

3.00 to 1.0

 

 

 

 

 

C. MINIMUM QUARTERLY NET INCOME:

 

 

 

 

 

 

 

Net Income:

 

 

 

 

 

 

 

Required Net Income under Section 4.9(c) is at least:

 

$250,000

 

 

31

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Borrowing Base Certificate

 

BORROWING BASE CERTIFICATE

 

Company:

Datalink, Inc.

 

Total

 

0-30

 

31-60

 

61-90

 

Over
90

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

100

%

 

%

 

%

 

%

 

%

 

Report Date:

Accounts Receivable Report Date:

 

Total Accounts Receivable

 

$

 

 

 

 

 

 

Check: Total AR

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Main AR

 

$

 

 

 

 

 

 

Ineligible AR

 

 

 

 

 

 

 

A. Over 90

 

$

 

 

 

 

15

%

B. Cross Age 25%

 

$

 

 

 

 

5

%

C. Credits Over 90 Days

 

$

 

 

 

 

0

%

D. Other (Affiliate, Concentration and Employees)

 

$

 

 

 

 

0

%

E. A/R to Accounts Payable, Accrued Payables, Deposits and Pre-Paid Offsets

 

$

 

 

 

 

0

%

F. Deferred Revenue Offsets

 

$

 

 

 

 

0

%

G. Ineligible Invoices from the Invoice & Shipping Test

 

$

 

 

  See last tab

 

0

%

H. Total Ineligible Main (sum of (A), (B), (C), (D) (E) (F) and (G))

 

$

 

 

 

 

 

 

Eligible Main AR

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Eligible AR

 

$

 

 

 

 

 

 

Advance Rate

 

85

%

 

 

 

 

Net Eligible AR

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Eligible AR & Inventory Collateral

 

$

 

 

 

 

 

 

Minus Inventory Finance O/S as of

 

$

 

 

 

 

 

 

Minus Dart O/S

 

$

 

 

 

 

 

 

Collateral Surplus Before Payoff and Reserve

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheduled Payoff to Current Lending Agent (WFB RCBO)

 

 

 

 

 

 

 

Less: Reserve

 

 

 

 

 

 

 

Net Collateral Surplus

 

$

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

Exhibit D

 

Permitted Locations

 

 

 

Address

 

Type

 

City

 

State

 

Zip

Birmingham

 

One Perimeter Park So.

 

office

 

Birmingham

 

AL

 

35243

Phoenix

 

2375 E Camelback Road, Suite 500

 

office

 

Phoenix

 

AZ

 

85016

Scottsdale

 

7272 E. Indian School Rd., Suite 405

 

office

 

Scottsdale

 

AZ

 

85251

Irvine

 

4 Park Plaza, suite 780,

 

office

 

Irvine

 

CA

 

92614

Santa Clara

 

4001 Burton Drive,

 

office

 

Santa Clara

 

CA

 

95054

Denver

 

10901 W. 120th Avenue, suite 360

 

office

 

Broomfield

 

CO

 

80021

Hartford

 

99 East River Drive, East Hartford,

 

office

 

East Hartford

 

CT

 

06108

Ft Lauderdale

 

550 Cypress Creek Rd

 

office

 

Ft Lauderdale

 

FL

 

33309

Melbourne

 

100 Rialto Place, Suite 212

 

office

 

Melbourne

 

FL

 

32901

Atlanta

 

1550 Alpharetta Blvd

 

office

 

Alpharetta

 

GA

 

 

Atlanta

 

1800 Parkway Place, Suite 910

 

office

 

Marietta

 

GA

 

30067

Lombard

 

2050 Finley Rd. , Suite 80

 

office

 

Lombard

 

IL

 

60148

Boston

 

45 Layman Street, Suite 26

 

office

 

Westborough

 

MA

 

01581

Ellicott City

 

3525 Ellicott Mills Drive, Suite E

 

office

 

Ellicott City

 

MD

 

21043

St Louis

 

1715 Deer Tracks Tr, Suite 210

 

office

 

St Louis

 

MO

 

63131

Minneapolis

 

10050 Crosstown Circle, Suite 500

 

office/lab

 

Eden Prairie

 

MN

 

55344

Cary

 

301 Gregson Drive

 

office

 

Cary

 

NC

 

27511

Charlotte

 

Six Colisemum Centre, Suite 180

 

office

 

Charlotte

 

NC

 

27512

Raleigh

 

8601 Six Forks Road, Suite 407

 

office

 

Raleigh

 

NC

 

27615

New Jersey

 

6 Bridge Street

 

office

 

Metuchen

 

NJ

 

08840

New York

 

370 Seventh Avenue, Suite 301

 

office

 

New York

 

NY

 

10001

Cincinnati

 

312 Walnut Street

 

office

 

Cincinnati

 

OH

 

45202

Portland

 

9020 SW Washington Square, Suite 500

 

office

 

Tigard

 

OR

 

97223

Pennsylvania

 

806 Fayette Street, Suite 200

 

office

 

Conshohocken

 

PA

 

19428

Franklin

 

1112 Porter Pkwy

 

office

 

Franklin

 

TN

 

 

Addison

 

15300 N Dallas Parkway, Suite 400

 

office

 

Addison

 

TX

 

75001

Seattle

 

10900 NE 4th Street, suite 2300

 

office

 

Bellevue

 

WA

 

98004

Milwaukee

 

400 North Executive Drive, 201

 

office

 

Brookfield

 

WI

 

53005

 

33

--------------------------------------------------------------------------------